           Case 2:19-cv-04445-GAM Document 6 Filed 12/11/19 Page 1 of 6



                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DANIEL MCLEAN                    :
ON HIS OWN BEHALF AND ON         :
BEHALF OF HIS SON, A.M., A MINOR :
                                 :
     v.                          :                   CIVIL ACTION NO. 19-4445
                                 :
WALLINGFORD-SWARTHMORE           :
SCHOOL DISTRICT                  :

                                            NOTICE

        A RULE 16 PRETRIAL CONFERENCE will be held with Judge Gerald Austin

McHugh on Wednesday, January 22, 2020, at 3:00 p.m., in Chambers (Room 9613), United

States Courthouse, 601 Market Street, Philadelphia, Pennsylvania. Lead trial counsel is

required to appear at the conference. If trial counsel is on trial in another matter, an attorney

in his or her office who is thoroughly familiar with and prepared to discuss the substance of this

case is required to appear at the Conference.

        Judge McHugh considers a Rule 16 Conference to be a case management conference

addressing the substantive issues in the case, not merely a scheduling conference. Counsel

should be prepared to discuss the strengths and weaknesses of the case and be completely

conversant with the essential issues and facts. Except when such production is impractical,

essential documents identified in self-executing disclosures should be produced to opposing

counsel sufficiently in advance of the Conference to equip all counsel to discuss them

intelligently.

        The Rule 26(f) Report should attach critical documents for review by the Court (e.g., in a

contract case, the document(s) comprising the contract; in a personal injury case, photographs of

the scene, etc.).
          Case 2:19-cv-04445-GAM Document 6 Filed 12/11/19 Page 2 of 6




       Attached is Judge McHugh’s form Report of Rule 26(f) Meeting. After consultation with

counsel for all parties, counsel shall complete, forward to Chambers, and file on ECF the

required Report of the Rule 26(f) Meeting incorporating all the information described in Judge

McHugh’s form Report five (5) days before the Conference.

       Judge McHugh expects that the parties will commence discovery in advance of the

Conference.

                                                /s/ Patricia Clark
                                             Civil Deputy to Judge McHugh
                                             267-299-7301


Dated: December 11, 2019
            Case 2:19-cv-04445-GAM Document 6 Filed 12/11/19 Page 3 of 6



                                              FORM

                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DANIEL MCLEAN                    :
ON HIS OWN BEHALF AND ON         :
BEHALF OF HIS SON, A.M., A MINOR :
                                 :
     v.                          :                    CIVIL ACTION NO. 19-4445
                                 :
WALLINGFORD-SWARTHMORE           :
SCHOOL DISTRICT                  :

                              REPORT OF RULE 26(f) MEETING

       In accordance with Federal Rule of Civil Procedure 26(f), counsel for the parties

conferred on [date] and submit the following report of their meeting for the Court’s

consideration:

[Insert]         Date of Rule 16 Conference _____     Time of Rule 16 Conference ____

       1.        Discussion of Claims, Defenses, and Relevant Issues

       You should assume that the Court has read the complaint and is familiar with the claims.

However, the facts supporting those claims and defenses are unknown. Therefore, counsel shall

set forth concisely the controlling facts that the parties contend support their claims and defenses.

       If counsel contends that one or more issues of fact or law will be dispositive, they should

specifically identify such issues.

       2.        Informal Disclosures

       Except in exceptional cases with a substantial quantity of documents, the parties are

expected to have identified and produced documents falling within the definition of initial

disclosures under Rule 26(a)(1) in advance of the Conference with sufficient time for opposing

counsel to review them and be prepared to address them.
            Case 2:19-cv-04445-GAM Document 6 Filed 12/11/19 Page 4 of 6



       If the parties have not made the Rule 26(a) initial disclosures within the time required by

the Court’s Order scheduling the pretrial conference, they should explain why not.



       3.      Formal Discovery

       Describe the nature, sequence and timing of formal discovery, including any reason why

the Court should consider phased discovery.

       Estimate the number of depositions and state whether any depositions will occur outside

the Eastern District. State whether third party discovery will be necessary, and identify the

source for such discovery.

       Identify any areas likely to give rise to disputes as to the proper scope of discovery,

including issues of privilege or confidentiality. If a protective order is requested, counsel should

agree on its terms or submit proposed orders for the Court’s consideration at the Conference.

Discovery should not be delayed by negotiation over the terms of a protective order.

       The discovery deadline should normally be no more than 120–150 days from the date of

the Rule 16 Pretrial Conference. If the parties believe there are compelling reasons for a longer

period of discovery, state them.

       4.      Electronic Discovery

       It is expected that the parties will reach an agreement on how to conduct electronic

discovery, including the proper scope of such discovery. The parties are expected to address

procedures to preserve electronically stored information, avoid inadvertent privilege waivers, and

determine the form in which electronic information will be produced. The cost of producing the

information must be discussed. In the event the parties cannot reach such an agreement before

the Rule 16 Conference, the Court will enter an order incorporating default standards. The

default order can be viewed at www.paed.uscourts.gov.
            Case 2:19-cv-04445-GAM Document 6 Filed 12/11/19 Page 5 of 6




       5.      Expert Witness Disclosures

       Submit a proposal on both the timing and the sequence of expert discovery. Except in

unusual circumstances, the Court’s scheduling order does not add time for expert depositions.

Rather, it provides that any such depositions may be taken at any point until the final pretrial

conference.

       6.      Insurance Coverage

       The parties shall provide full information about any potentially applicable insurance,

regardless of any disclaimer or reservation of rights, including the limits of coverage, potential

excess coverage, deductibles, self-insured retention (SIR), and whether any deductible or SIR

includes payment of counsel fees and costs.

       7.      Settlement or Resolution

       The parties should review Local Rule 53.3 before responding.          Whenever possible,

plaintiff or counter-claim plaintiffs should communicate a settlement demand before the

Conference. Set forth the parties’ discussion about early resolution through ADR, motion or

otherwise explain what steps were taken by counsel to advise the client of alternative dispute

resolution options.

       8.      Trial date

       If a date certain is requested, state the reasons.

       9.      Length of Trial

       State the anticipated length of the trial of this matter.
              Case 2:19-cv-04445-GAM Document 6 Filed 12/11/19 Page 6 of 6



         10.     Other Matters

         Indicate discussion and any agreement on matters not addressed above.

                                                    _______________________________
                                                    (Attorney Signature)

                                                    _______________________________
                                                    (Attorney Signature)
Rev. 050814
